

116 HR 5811 : TSA Personnel Workplace Improvement Act of 2020
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5811IN THE SENATE OF THE UNITED STATESOctober 1, 2020Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo require the Transportation Security Administration to provide nursing facilities and paid parental leave for Administration personnel, and for other purposes.1.Short titleThis Act may be cited as the TSA Personnel Workplace Improvement Act of 2020.2.Nursing facilities for Transportation Security Administration personnel(a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall ensure that all Administration personnel have adequate access to facilities designated for use by nursing mothers in the workplace. Such facilities shall be—(1)assessed for cleanliness, safety, and accessibility to personnel duty stations;(2)free of charge;(3)located in a place, other than a bathroom, that is shielded from view and free from intrusion from coworkers and the public; and(4)available for personnel to use with a reasonable break time to express breast milk for a child of such personnel each time such personnel has a need to express milk.(b)DurationThe Administrator of the Transportation Security Administration shall ensure that the availability to Administration personnel described in subsection (a)(4) is for a period of time equal to at least one year from the birth of a child of an Administration employee.(c)Coordination with stakeholdersIn carrying out the requirements in subsection (a), the Administrator of the Transportation Security Administration shall coordinate with the National Institutes for Health and the labor organization representing Administration screening personnel.(d)NotificationThe Administrator of the Transportation Security Administration shall inform Administration personnel about the availability under subsection (a) of facilities designed for use by nursing mothers in the workplace.3.Paid parental leaveSection 114(n)(1) of title 49, United States Code, is amended—(1)by striking The personnel management and inserting (A) Consistent with subparagraph (B), the personnel management; and(2)by adding at the end the following:(B)The Administrator shall ensure that all Administration personnel not provided paid parental leave under subparagraph (B) of section 111(d)(2) (as added by section 7606 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92)) are provided at least 12 weeks of such leave, consistent with the requirements of such subparagraph..Passed the House of Representatives September 30, 2020.Cheryl L. Johnson,Clerk.